DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the insufflation gas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-18 are rejected by virtue of depending on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 10-11, 14-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koth (WO 2014/111083. Examiner notes: see the attached translation) in view of Bunch et al. (US 2013/0211282) and Carr (US 2,814,948).
Regarding claim 1, Koth discloses 
A medical apparatus (fig. 1) for use in laparoscopic surgery (see translation lines 12-14 and 18-19), comprising: 
an insufflator (device shown in fig. 1 with the G/gas supply element) supplying a gas (see fig. 1 and translation lines 72-77, 143, 192-194, 242-245); 
a heating and humidification system (Hg/BM, fig. 1) which includes a heating element (Hg, fig. 1 and translation lines 105-106, 108-109) and humidification material (BM, fig. 1 and translation lines 72-75, 105-109), the heating and humidification system (Hg/BM) receives the gas supplied by the insufflator and warms and humidifies the gas (see translation lines 31-38, 69-77).

Regarding claim 1, Koth is silent about a computing device for measuring at two or more time periods a resistance value associated with a component of the heating and humidification system and based in part on the measured resistance values, determines a water content of the humidification material. Koth only discloses the heating element (Hg, fig. 1) consisting of a wire (wire of Hg, fig. 1) wherein the wire changes its resistance with varying temperature (see fig. 1 and translation lines 154-157).
However, Bunch teaches a controller (102) for measuring the resistance of the wires (par. 0094 and fig. 7) at different time and then calculating the rate of change in wire resistance (par. 0094 and fig. 7).
Koth discloses that the temperature of the heating element can be determined by measuring the resistance, but fails to disclose a device for measuring the wire resistance. On the other hand, Bunch teaches a controller for measuring wire resistance. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koth’s device by adding a controller, as taught by Bunch for the purpose of measuring the resistance of the wire (par. 0094 of Bunch) to determine the temperature of the heating element. 
Furthermore, Carr teaches a device comprising a wire 10 (see figure) wherein the resistance wire is heated by passing current through it. Its change in resistance, resulting from the cooling due to evaporation of impinging water droplets, is used as a measure of liquid-water content (col. 1 lines 62-65). Carr also teaches a computing device that determines the water content from the measured change in resistance of the heating wire during the heating process (col. 1 lines 62-65, col. 2 lines 14-46, the computing device determines the water content such that the meter 50 is calibrated in terms of liquid-water content and thus provides a direct and instantaneous indication and such that a conventional recorder or other instrument is used and is desirable for compiling data).
Koth discloses the device comprising a water feed line Z which enables the further introduction of water, but fails to disclose when the user should feed the additional water to the insufflator and/or a computing device to determine the water content of the humidifying material. On the other hand, Carr teaches a computing device that determines the water content from the measured change in resistance of the heating wire during the heating process. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koth’s device by adding a computing device, as taught by Carr, for the purpose of allowing user to determine when to feed the additional water to the insufflator since Koth discloses it is important during laparoscopy to achieve a relative gas humidity of over 90% (lines 36-38 of Koth) and the moistening serves to prevent the inner abdominal surfaces from drying out in order to avoid the resulting cooling (lines 35-36 of Koth).
 Regarding claim 2, Koth in view of Bunch and Carr discloses the apparatus according to claim 1, 
Koth further discloses wherein the heating and humidification system (Hg/BM, fig. 1) includes a heating wire (wire of Hg, fig. 1) made from a material which changes resistance based on a wire temperature (see fig. 1 and translation lines 154-157).
Regarding claim 5, Koth in view of Bunch and Carr discloses the apparatus according to claim 1, 
Carr further teaches wherein the determined water content is used for displaying the water content (col. 1 lines 62-65, col. 2 lines 14-46, the computing device determines the water content such that the meter 50 is calibrated in terms of liquid-water content and thus provides a direct and instantaneous indication and such that a conventional recorder or other instrument is used and is desirable for compiling data) and is used as an alarm for refilling the humidifying medium (Examiner notes: the limitation “is used as an alarm ....medium” is interpreted as functional limitation. The determined water content is displayed to the user so it is capable of being used as an alarm to remind the user to add more water when needed).
Regarding claim 6, Koth in view of Bunch and Carr discloses the apparatus according to claim 1, 
Carr further teaches wherein a required time (time for the resistance of the wire to change) for changing the component resistance by a defined value after activation or deactivation of a heating current is used for determining the water content of the humidifying material (col. 1 lines 62-65 and col. 2 lines 14-46, the change in resistance is used as a measure of liquid-water content).
Regarding claim 7, Koth in view of Bunch and Carr discloses the apparatus according to claim 1, 
Carr further teaches wherein a charge in the component resistance (change in resistance of the wire) after activation or deactivation of the heating current for a defined duration (time for the resistance of the wire to change) is used for determining the water content of the humidifying material (col. 1 lines 62-65 and col. 2 lines 14-46, the change in resistance is used as a measure of liquid-water content).
Regarding claim 10, Koth discloses 
An insufflation device (fig. 1) for use in medical engineering (see translation lines 12-14 and 18-19), comprising: 
an insufflator (device shown in fig. 1 with the G/gas supply element) for gas supply (see fig. 1 and translation lines 72-77, 143, 192-194, 242-245); 
an insufflation hose (hose of device shown in fig. 1, see also translation lines 72-75) for receiving the insufflation gas (see fig. 1 and translation lines 72-77, 143, 192-194, 242-245) from the insufflator (device shown in fig. 1 with the G/gas supply element) and supplying it to heating and humidification system (Hg/BM, fig. 1), the heating and humidification system (Hg/BM) including in its interior a humidifying material (BM, fig. 1 and translation lines 72-75, 105-109), the humidifying material (BM) being in contact with a heating element (Hg, fig. 1), the heating element (Hg) being activatable by applying a current (see translation lines 84-87, 101-102), the heating element (Hg) consisting of a wire (wire of Hg, fig. 1); 

Regarding claim 10, Koth is silent about a device for measuring at two or more time periods a resistance value associated with a component of the heating and humidification system; and a computing device that determines the water content of the humidifying material from a measured change in resistance of the component during the heating process.
However, Bunch teaches a controller (102) for measuring the resistance of the wires (par. 0094 and fig. 7) at different time and then calculating the rate of change in wire resistance (par. 0094 and fig. 7).
Koth discloses that the temperature of the heating element can be determined by measuring the resistance, but fails to disclose a device for measuring the wire resistance. On the other hand, Bunch teaches a controller for measuring wire resistance. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koth’s device by adding a controller, as taught by Bunch for the purpose of measuring the resistance of the wire (par. 0094 of Bunch) to determine the temperature of the heating element. 
Furthermore, Carr teaches a device comprising a wire 10 (see figure) wherein the resistance wire is heated by passing current through it. Its change in resistance, resulting from the cooling due to evaporation of impinging water droplets, is used as a measure of liquid-water content (col. 1 lines 62-65). Carr also teaches a computing device that determines the water content from the measured change in resistance of the heating wire during the heating process (col. 1 lines 62-65, col. 2 lines 14-46, the computing device determines the water content such that the meter 50 is calibrated in terms of liquid-water content and thus provides a direct and instantaneous indication and such that a conventional recorder or other instrument is used and is desirable for compiling data).
Koth discloses the device comprising a water feed line Z which enables the further introduction of water, but fails to disclose when the user should feed the additional water to the insufflator and/or a computing device to determine the water content of the humidifying material. On the other hand, Carr teaches a computing device that determines the water content from the measured change in resistance of the heating wire during the heating process. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koth’s device by adding a computing device, as taught by Carr, for the purpose of allowing user to determine when to feed the additional water to the insufflator since Koth discloses it is important during laparoscopy to achieve a relative gas humidity of over 90% (lines 36-38 of Koth) and the moistening serves to prevent the inner abdominal surfaces from drying out in order to avoid the resulting cooling (lines 35-36 of Koth).
Regarding claim 11, Koth in view of Bunch and Carr discloses the apparatus according to claim 10, 
Koth further discloses where the wire (wire of Hg, fig. 1) is the component of the heating and humidification system (Hg/BM, fig. 1) which changes its resistance with varying temperature (see fig. 1 and translation lines 154-157).
Regarding claim 14, Koth in view of Bunch and Carr discloses the apparatus according to claim 10, 
Carr further teaches wherein the determined water content is used for displaying the water content (col. 1 lines 62-65, col. 2 lines 14-46, the computing device determines the water content such that the meter 50 is calibrated in terms of liquid-water content and thus provides a direct and instantaneous indication and such that a conventional recorder or other instrument is used and is desirable for compiling data) and is used as an alarm for refilling the humidifying medium (Examiner notes: the limitation “is used as an alarm ....medium” is interpreted as functional limitation. The determined water content is displayed to the user so it is capable of being used as an alarm to remind the user to add more water when needed).
Regarding claim 15, Koth in view of Bunch and Carr discloses the apparatus according to claim 1, 
Carr further teaches wherein a required time (time for the resistance of the wire to change) for changing the component resistance by a defined value after activation or deactivation of a heating current is used for determining the water content of the humidifying material (col. 1 lines 62-65 and col. 2 lines 14-46, the change in resistance is used as a measure of liquid-water content).
Regarding claim 16, Koth in view of Bunch and Carr discloses the apparatus according to claim 1, 
Carr further teaches wherein a charge in the component resistance (change in resistance of the wire) after activation or deactivation of the heating current for a defined duration (time for the resistance of the wire to change) is used for determining the water content of the humidifying material (col. 1 lines 62-65 and col. 2 lines 14-46, the change in resistance is used as a measure of liquid-water content).
Regarding claim 19, Koth discloses
A method (figs. 1-2) for the system of claim 1 comprising the steps of: 
a) activating the heating and humidification system (Hg/BM) in intervals (see translation lines 84-87, 101-102, 105-106, 108-109), 
b) measuring the resistance of the component of the heating and humidification system at least at two points of time during a heating interval (see translation lines 154-157. Examiner notes: the resistance of the heating wire Hg is measured at least at two points of time during the heating interval to determine the change in resistance of the heating element occurs with the heating), 

Koth is silent about the step of c) calculating from the determined resistances a change in resistance, a time of a change in resistance, or a time constant (T100, T63), and d) from the evaluation of the change in resistance, the time of a change in resistance, or the time constant, the water content of the humidifying material is determined.
However, Bunch teaches a controller (102) for measuring the resistance of the wires (par. 0094 and fig. 7) at different time and then calculating the rate of change in wire resistance (par. 0094 and fig. 7).
Koth discloses a change in resistance of the heating element occurring with the heating and the temperature of the heating element can be determined by measuring the resistance, but fails to disclose the method with the step of calculating from the determined resistances a change in resistance, a time of a change in resistance, or a time constant (T100, T63). On the other hand, Bunch teaches the method with the step of measuring the wire resistances and calculating the rate of change in wire resistance. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koth’s method by adding a step of measuring and calculating the change in resistance, as taught by Bunch, for the purpose of providing the user with the calculation to determine the temperature of the heating element to avoid the introduction of an additional temperature probe (lines 154-158).
 Furthermore, Carr teaches a device comprising a wire 10 (see figure) wherein the resistance wire is heated by passing current through it. Its change in resistance, resulting from the cooling due to evaporation of impinging water droplets, is used as a measure of liquid-water content (col. 1 lines 62-65). Therefore, Carr teaches a method of determining the water content of the change in resistance.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koth’s method by adding a step of determining the water content from the evaluation of the change in resistance, as taught by Carr, for the purpose of allowing user to determine when to feed the additional water to the insufflator since Koth discloses it is important during laparoscopy to achieve a relative gas humidity of over 90% (lines 36-38 of Koth) and the moistening serves to prevent the inner abdominal surfaces from drying out in order to avoid the resulting cooling (lines 35-36 of Koth).
Regarding claim 20, Koth in view of Bunch and Carr discloses the apparatus according to claim 19, 
Carr further teaches wherein the required time (time for the resistance of the wire to change) for changing the component resistance by a defined value after activation or deactivation of the heating current is used for determining the water content of the humidifying material (col. 1 lines 62-65 and col. 2 lines 14-46, the change in resistance is used as a measure of liquid-water content).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 11,058,831 (Koeth et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
17/236,776
11,058,831
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 2
Claim 5
Claim 3
Claim 6
Claim 1
Claim 7
Claim 1
Claim 10
Claim 1
Claim 11
Claim 1
Claim 12
Claim 1
Claim 13
Claim 2
Claim 14
Claim 3
Claim 15
Claim 1
Claim 16
Claim 1
Claim 19
Claim 5
Claim 20
Claim 5

 
Allowable Subject Matter
Claim(s) 8-9 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783